Citation Nr: 1110389	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-08 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue syndrome (claimed as Gulf War syndrome).

2.  Entitlement to service connection for a psychiatric disorder, to include as a result of an undiagnosed illness.  

3.  Entitlement to service connection for a disability manifested by speech problems, to include as a result of an undiagnosed illness.  

4.  Entitlement to service connection for a headache disability, to include as a result of an undiagnosed illness.

5.  Entitlement to service connection for a disability manifested by memory loss, to include as a result of an undiagnosed illness.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1981 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Decatur, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2010, the Veteran testified at a hearing conducted before the undersigned Acting Veterans Law Judge at the RO.  A copy of the hearing transcript has been associated with the claims file. 

The issues of entitlement to service connection for a psychiatric disorder, a disability manifested by speech problems, a headache disability, and a disability manifested by memory loss are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  Service connection for chronic fatigue syndrome (claimed as Gulf War syndrome) was initially denied by the RO in an unappealed July 1994 rating action.  

3.  The additional evidence received since the July 1994 decision is not new and material and does not a reasonable possibility of substantiating the claim for service connection for chronic fatigue syndrome (claimed as Gulf War syndrome).


CONCLUSIONS OF LAW

1.  The July 1994 rating decision which denied service connection for chronic fatigue syndrome (claimed as Gulf War syndrome) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  New and material evidence has not been received since the July 1994 prior final rating decision sufficient to reopen the claim of service connection for chronic fatigue syndrome (claimed as Gulf War syndrome).  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claim, a letter was sent in October 2003 in accordance with the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim).  The Veteran was notified of the basis for the prior denial of her claim and of evidence that was needed to reopen her claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also notified the Veteran that evidence sufficient to reopen the previously denied claims must be "new and material," closely mirroring the regulatory language of 38 C.F.R. § 3.156(a).  [VA's failure to inform the Veteran of the criteria for assigning disability ratings and effective dates is not prejudicial to her in his new and material claim in light of the Board's denial of this aspect of his appeal.]  

As to the duty to assist, the Veteran's service, VA, and private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

VA's statutory duty to assist a claimant in the development of a previous finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for a benefit under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim such as in a case where the claimant lacks legal eligibility for the benefit sought.  38 C.F.R. § 3.159(c)(4), (d) (2010).  

During this appeal, the Veteran has not been afforded a VA examination; however, such an examination is not required.  In this regard, the Board is denying the request to reopen the claim.  VA need not conduct an examination with respect to the claims of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.) 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and indeed in light of the complete grant of the new and material aspect of the Veteran's chronic fatigue syndrome claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, supra.

New and Material Evidence

Historically, the Veteran's claim for service connection for chronic fatigue syndrome was denied by the RO in July 1994.  The Veteran did not appeal, and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  Thereafter, the Veteran requested to reopen her claim for service connection for chronic fatigue syndrome and, in July 2004, the claim was denied on the basis that new and material evidence had not been submitted in order to reopen the claim.  Thereafter, the Veteran filed a timely appeal.  Thus, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current claim on appeal.  

Although the RO has denied reopening the previously denied claim for service connection, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  In this regard, the Board notes that, regardless of the RO's determination on the matter of reopening the Veteran's claim for service connection, that decision is not binding on the Board, and the Board must decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Thus, before reaching the merits, the Board must first rule on the matter of reopening of the Veteran's claim.  

A claimant may seek to reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  

Because the July 1994 RO decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether new and material evidence has been submitted, "the Board must presume that the newly submitted evidence is credible."  Justus v. Principi at 510.  However, the Board is not required "to consider the patently incredible to be credible."  Duran v. Brown, 7 Vet. App. 216 (1994); see also King v. Brown, 5 Vet. App. 19, 21 (1993) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) (noting that Board must not assume credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion").

Initially, the Board acknowledges the Veteran's contentions that she suffers from chronic fatigue syndrome related to active service in the Persian Gulf.   

At the time of the July 1994 rating decision, the evidence of record included an April 1994 VA examination report which noted no clinical findings of chronic fatigue syndrome.  The Veteran's service treatment records were not associated with the file at that time.

In reaching a determination on whether the claim should be reopened, the Board must consider the reason for the prior denial.  In July 1994, the RO denied the Veteran's claim, in essence, for lack of current treatment for or a diagnosis of chronic fatigue syndrome, as well as a lack of evidence relating such a disorder to active service.   

The evidence received since the July 1994 rating decision includes the Veteran's service treatment records which show no evidence of treatment for or a diagnosis of chronic fatigue syndrome.  Additionally, private post-service treatment records show medical care for a variety of disorders, but not chronic fatigue syndrome.

Upon review, the Board finds that the evidence submitted since the July 1994 rating decision is not sufficient to reopen the claim.  Although the evidence is new, in that it was not previously submitted, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim.  In this regard, the evidence submitted prior to the 1994 rating decision showed no diagnosis of chronic fatigue syndrome and no medical opinion linking such a disorder to service.  Likewise, the evidence received since the 1994 RO rating decision, shows no diagnosis of chronic fatigue syndrome and no medical opinion linking such a disorder to service.  

Notably, the Veteran's service treatment records were added to the claims file after the July 1994 denial was rendered.  Pursuant to 38 C.F.R. § 3.156(c) (2010), relevant service treatment records must be reconsidered on a de novo basis.  However, the Board finds that 38 C.F.R. § 3.156(c) is not applicable in this case as the Veteran's service treatment records show no evidence of treatment for or a diagnosis of chronic fatigue syndrome.  Thus, the records are not material to the Veteran's claim as they do not support her contentions.  Therefore, these records are not new and material and do not serve as a basis for reopening or reconsidering the claim.

With regard to the lay statements provided by the Veteran, the Board finds these statements are not new because they are duplicative of the Veteran's prior contentions regarding continuity of symptomatology.  In essence, the Veteran maintains that she began experiencing symptoms of chronic fatigue syndrome soon after service discharge and that such symptoms have continued until the present time.  These lay statements have essentially been reiterated throughout the pendency of this appeal and cannot be considered new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (noting that lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence); see also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Thus, new and material evidence has not been received with regard to the Veteran's claim of entitlement to service connection for chronic fatigue syndrome (claimed as Gulf War syndrome), and the claim cannot be reopened.

While the Veteran contends to suffer from chronic fatigue disorder that is related to service, she is not competent to offer a medical opinion, and such contentions do not provide a sufficient basis for reopening a previously disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim).  There is no competent medical opinion of record diagnosing chronic fatigue syndrome or relating such a disorder to service.  Thus, the Board finds that the evidence received since the July 1994 prior final rating decision does not raise a reasonable possibility of substantiating the claim of service connection.  


ORDER

New and material evidence not having been received sufficient to reopen a claim for service connection for chronic fatigue syndrome (claimed as Gulf War syndrome), this aspect of the Veteran's appeal is denied.


REMAND

Although further delay is regrettable, additional development is necessary to adjudicate the remaining issues on appeal.

In this case, the Veteran contends that she developed depression/anxiety, speech problems, headaches, and memory loss as a result of her service in Saudi Arabia.  She reported that her symptoms developed between six months and two years post discharge.  A review of the service records shows service in the Persian Gulf.  In a November 1985 Report of Medical History, the Veteran noted occasional depression.   However, service treatment records are silent for any complaints or reference to speech problems, headaches, or memory loss.  

Post-service treatment records show ongoing treatment for depression, memory loss, speech problems, and headaches since the early 1990s.  The Veteran avers that her current disabilities are related to service in the Persian Gulf.

Applicable law provides that VA will pay compensation to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets certain criteria for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in appropriate regulations warrants a presumption of service- connection.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2).

The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to neurologic or neuropsychological signs or symptoms.

In this case, the Veteran served in the Persian Gulf, following which she reports experiencing deteriorating memory function, speech problems, and headaches without any associated diagnosis.  Additionally, the records show in-service evidence of depression as well as post-service treatment for depression/anxiety.  Notably, during this appeal period, no VA examination has been provided with regard to these issues.  Under the circumstances, the Board is of the opinion that the Veteran should be afforded a VA examination in connection with her claims.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the claimant suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Based on the evidence of record, the Board finds that appropriate VA examinations are necessary in order to determine the Veteran's complete disability picture and to determine whether the Veteran has current disabilities related to service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) (noting that a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (finding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA examination(s) by an examiner(s) with appropriate expertise to determine the nature, extent and etiology of any currently present psychiatric disability, disability manifested by speech problems, headache disability, and disability manifested by memory loss.  All indicated studies should be performed.  

A.  For any psychiatric disorder diagnosed on examination, the examination report should include a detailed account of all psychiatric pathology found to be present.  If there are different psychiatric disorders, the examiner should attempt to reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be disassociated from one disorder or another, it should be specified.  

Then, the examiner should state whether it is at least as likely as not (50% probability or greater) that a current psychiatric disability is etiologically related to the Veteran's military service.  If the Veteran is found to have psychiatric problems that are not associated with a diagnosed disorder, the examiner should opine as to whether the Veteran's psychiatric symptoms are at least as likely as not due to an undiagnosed illness originating during the Veteran's period of active duty or are otherwise etiologically related to her period of service;

B.  With regards to the Veteran's speech problems, headaches, and memory loss, the examiner should respond to the following:  

(i)  Does the Veteran have signs and symptoms of a speech disorder, a headache disorder, or memory loss?  

(ii)  If so, are any such speech, headache, or memory loss problems associated with a known clinical diagnosis?

(iii)  Is it at least as likely as not that any diagnosed disorder characterized by speech problems, headaches, or memory loss is etiologically related to the Veteran's military service?

(iv)  If the Veteran's speech problems, headaches, and memory loss are not a symptom of a diagnosed disorder, is it at least as likely as not due to an undiagnosed illness originating during the Veteran's period of active duty or is it otherwise etiologically related to her period of service;

The rationale for all opinions expressed should also be provided.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review.  

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  If feasible, copies of all notifications should be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiner(s) have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  Then, re-adjudicate the issues of entitlement to service connection for a psychiatric disorder, to include as a result of an undiagnosed illness; entitlement to service connection for a disability manifested by speech problems, to include as a result of an undiagnosed illness; entitlement to service connection for a headache disability, to include as a result of an undiagnosed illness; and entitlement to service connection for a disability manifested by memory loss, to include as a result of an undiagnosed illness.  If the decisions remain in any way adverse to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2010).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


